502 So.2d 100 (1987)
Charles David HARRISON and Vicky Euleen Harrison, His Wife, Appellants,
v.
HYSTER COMPANY, a Nevada Corporation, Appellee.
No. 86-1677.
District Court of Appeal of Florida, Second District.
February 13, 1987.
*101 Philip O. Allen and James A. Yancey of DeVane, Munson, Allen & Langston, Lakeland, for appellants.
Philip D. Parrish of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., Tampa, for appellee.
CAMPBELL, Judge.
We are presented once again with the question of whether the legislature's 1986 amendment repealing the twelve-year statute of repose that is contained in section 95.031(2), Florida Statutes (1985), should be applied retroactively to revive appellants' products liability claim filed on December 3, 1985. This court ruled in Small v. Niagara Machine & Tool Works, 502 So.2d 943 (Fla. 2d DCA 1987), that the amendment did not have retroactive application. On the authority of that opinion, we affirm the final summary judgment of the trial court in favor of appellee.
SCHEB, A.C.J., and HALL, J., concur.